FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308. CAPITOL STATION, AUSTIN, TEXAS 78711




                                        V\
12/31/2014                                           COA Case No. 12-13-00343-CR
HARTSFIELD, RICHARD EARL             Tr. Ct. No. 241 -1150-13         PD-1679-14
On this day, this Court has granted the Appellant's Pro Se motion for an extension
of time in which to file the Petition for Discretionary Review. The time to file the
petition has been extended to Tuesday, March 03, 2015.                      NO FURTHER
EXTENSIONS WILL BE ENTERTAINED.               NOTE:     Petition For Discretionary
Review must be filed with The Court of Criminal Appeals.
                                                                          Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *